          Case 2:19-cv-00371-DSC Document 1 Filed 04/03/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CARPENTERS COMBINED FUNDS, INC.,                    )
by James R. Klein, Administrator,                   )
                                                    )
                      Plaintiff,                    )
                                                    )
               v.                                   ) Civil Action No.
                                                    )
WINOLA CONSTRUCTION CORP. and                       )
WILLIAM E. BUCKLEY,                                 )
                                                    )
                      Defendants.                   )

                                          COMPLAINT

                                            Count I

              Carpenters Combined Funds, Inc. v. Winola Construction Corp.

                                    ERISA Collection Action

               1.     Jurisdiction of this action arises under §502 and §515 of the Employee

Retirement Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. §1132 and §1145,

§404(b) 29 U.S.C. §1104, §406 29 U.S.C. §1106, §409 29 U.S.C. §1109, and also under §301

of the Labor-Management Relations Act of 1947 ("LMRA"), 29 U.S.C. §185, in that Plaintiff is

aggrieved by Defendant Contractor’s failure to pay fringe benefit contributions and wage

deductions in violation of a certain labor agreement entered into with the Greater Pennsylvania

Council of Carpenters and its affiliated local unions (hereinafter "Carpenters' Union").

               2.     Plaintiff Carpenters Combined Funds, Inc. ("Funds") is a Pennsylvania

non-profit corporation that maintains its principal place of business at 650 Ridge Road,

Pittsburgh, Pennsylvania 15205.

               3.     The Funds administer various fringe benefit funds and act as a collection

agent for such funds, as well as certain employer associations and unions. James R. Klein is

the Administrator of the Funds.
          Case 2:19-cv-00371-DSC Document 1 Filed 04/03/19 Page 2 of 8



               4.      The trustees of the various Funds, which are employee fringe benefit

plans established and maintained within the meaning of ERISA, have designated the Funds as

their agent for the collection of contributions payable to such funds on behalf of their trustees,

participants, and beneficiaries.

               5.      Defendant Winola Construction Corp. ("Contractor") is engaged in the

construction business and maintained its principal place of business at P.O. Box 403, Lake

Winola, Pennsylvania 18625.

               6.      Defendant Contractor has entered into various labor agreements

("Agreements") with the Carpenters' Union pursuant to which Contractor was obligated to

submit certain monthly payments to the Funds for pension, medical, annuity/savings,

apprenticeship and dues for the benefit of employees covered under such Agreements.

               7.      In violation of such Agreements, Defendant Contractor has failed to make

timely payments of principal contributions and wage deductions to the Funds for the period of

May 2018 through February 2019, which has resulted in an estimated principal deficiency of

$120,759.22. In addition, interest through April 2, 2019 is due of $70,231.02 and

contractual/liquidated damages are due Plaintiff of $178,152.74, for a total deficiency of

$369,142.98. Interest will continue to accrue after April 2, 2019 at the rate of $49.63 per day.

               8.      The Funds also claim any additional amounts that may be shown to be

due as a result of any audits performed by the Funds or remittance reports submitted by

Defendant Contractor to the Funds until the termination of this case. Defendant Contractor is

obligated to submit to the Funds its March 2019 reports with payments by April 30, 2019 and all

future reports with payment by the 30th of the month following the month in which the work is

performed. The Funds estimate that each such monthly report will total at least $30,000.00. If

Contractor submits future late reports and/or payments or it is determined by the Funds that

additional amounts are owed by Contractor to the Funds, interest will be assessed on the

principal amount thereof at 1 ¼% per month and liquidated/contractual damages at ten (10%)
          Case 2:19-cv-00371-DSC Document 1 Filed 04/03/19 Page 3 of 8



percent times the principal amount owed by Contractor. In the alternative, the Funds reserve

the right to assert a claim for such additional amounts due in a subsequent legal action.

               9.     The Funds have demanded payment of these amounts, but Defendant

Contractor has neglected and continues to neglect to pay such amounts.

               10.    Pursuant to ERISA, Defendant Contractor is also obligated to the Funds

to pay the Fund's reasonable attorneys' fees equal to twenty percent (20%) of the total

delinquency, but not less than Eight Hundred Fifty Dollars ($850.00). Such fees and expenses

total $73,828.60 through April 2, 2019. The Funds also claim attorneys' fees on any additional

amounts shown to be due to the Funds until termination of this case. In the alternative, the

amount of such fees may be determined by the Court.

               11.    Defendant Contractor's failure to pay such delinquencies has caused

such trust funds to suffer loss of investment income, to incur additional administrative

expenses, and has resulted in less monies being available to provide pension, medical, and

other fringe benefits to covered workers and their families.

               12.    The Funds are without an adequate remedy at law and will suffer

immediate, continuing and irreparable injury and damage unless Defendant Contractor is

ordered to specifically perform under the federal statutes and labor agreement and is restrained

from continuing to refuse to perform as thereunder required.

               WHEREFORE, the Funds demand the following relief against Defendant

Contractor:

               (a) A preliminary and/or permanent injunction enjoining Defendant Contractor

from violating the terms of such Agreements and directing Defendant Contractor to make

immediate payment of all monies past due and timely payments of all monies to become due to

the Funds pursuant to such Agreements, and enjoining Defendant Contractor from disposing of

assets; and
          Case 2:19-cv-00371-DSC Document 1 Filed 04/03/19 Page 4 of 8



               (b) For Defendant Contractor to be required to file complete and accurate

remittance reports with the Funds covering all aspects of such Contractor's business operations

from February 2019 through the present; and

               (c) For Defendant Contractor to present for audit, inspection and/or copying all

payroll, unemployment compensation, tax and other records pertaining to hours worked by such

Defendant Contractor's covered employees for the last three years to enable the Funds to verify

the accuracy of the amounts paid and/or due and owing by Contractor to the Funds; and

               (d) For a money judgment in favor of the Funds and against Defendant

Contractor in the sum of $442,971.58, plus such additional amounts shown to be owed to the

Funds until termination of this case, plus contractual/liquidated damages, attorneys' fees of

20% of total amount due, and costs of suit; and

               (e) For the Court to retain jurisdiction of the case pending compliance with its

orders; and

               (f) For such other and further relief as the Court may deem just.

                                            COUNT II

                     Carpenters Combined Funds, Inc. v. William E. Buckley

                            ERISA Breach of Fiduciary Duty Action


               13.      The averments contained in paragraphs 1 through 9 are hereby

incorporated by reference herein.

               14.      At all times material hereto, Defendant William E. Buckley (“W. Buckley”)

has served as the President of Contractor at the business address listed in Paragraph 5 of this

Complaint.

               15.      At all times material, Defendant W. Buckley was and is responsible for

overseeing the collection of all monies payable to Contractor resulting from the work performed

by carpenters employed under such Agreement.
          Case 2:19-cv-00371-DSC Document 1 Filed 04/03/19 Page 5 of 8



               16.     At all times material, Defendant W. Buckley was also responsible for

overseeing the submittal of monthly remittance reports and fringe benefit contributions to the

Funds in Pittsburgh.

               17.     At all times material, Defendant W. Buckley had check signing authority,

signed checks, and had the right to make decisions as to what obligations and/or payments of

Contractor were to be paid and which ones were not to be paid.

               18.     At the time such fringe benefit contributions became due and payable by

Contractor to the Funds, such monies became assets of the Funds.

               19.     At all times material, W. Buckley was aware of the obligations of

Contractor to timely pay fringe benefits to the Funds.

               20.     W. Buckley prioritized payment of corporate expenses that personally

benefitted him over payment to the Funds.

               21.     Based upon the foregoing, Defendant W. Buckley constitutes a "fiduciary"

under ERISA.

               22.     Based upon the foregoing, Defendant W. Buckley violated his duty of

loyalty to the beneficiaries of the Funds.

               23.     Based upon the foregoing, Defendant W. Buckley also breached his

fiduciary duty to the Funds by failing to cause Contractor to pay to the Funds such contributions

once they became due and payable, and are therefore personally liable for all fringe benefits

and associated interest, contractual/liquidated damages, attorneys' fees, and legal costs owed

by Contractor to the Funds.

               24.     The estimated principal contributions owed to the Funds from July 2018

through February 2019 total $111,098.48.         In addition, interest through April 2, 2019 of

$64,612.55 is due and contractual/liquidated damages of $163,900.52 are due to the Funds, for

a total deficiency of $339,611.55. Interest will continue to accrue after April 2, 2019 at the rate

of $45.66 per day.

               25.     The Funds also claim any additional amounts that may be shown to be

due as a result of any audits performed by the Funds or remittance reports submitted by
          Case 2:19-cv-00371-DSC Document 1 Filed 04/03/19 Page 6 of 8



Contractor to the Funds until the termination of this case. Contractor is obligated to submit to

the Funds its March 2019 reports with payments by April 30, 2019 and all future reports with

payment by the 30th of the month following the month in which the work is performed. The

Funds estimate that the fringe benefits due for each such monthly report will total at least

$27,600.00. If employer submits future late reports and/or payments or it is determined by the

Funds that additional amounts are owed by Contractor to the Funds, interest will be assessed

on the principal amount thereof at 1 ¼% per month and liquidated/contractual damages at ten

percent (10%) times the principal amount owed by Contractor. In the alternative, the Funds

reserve the right to assert a claim for such additional amounts due either in this or a separate

legal action.

                26.      The Funds have demanded from Defendant W. Buckley payment of all

such amounts due, but such individual Defendant has neglected and continues to neglect to

pay such amounts.

                27.      Pursuant to ERISA, Defendant W. Buckley is also obligated to the Funds

to pay the Fund's reasonable attorneys' fees of twenty (20%) percent of the total delinquency or

$1,000.00 whichever is greater. Such fees and expenses total $67,922.31 through April 2,

2019. The Funds also claim attorneys’ fees of twenty (20%) percent on any additional amounts

shown to be due to the Funds until termination of this case. In the alternative, the amount of

such fees may be determined by the Court.

                WHEREFORE, the Funds demand that judgment be entered against Defendant,

William E. Buckley, in the amount of $407,533.86, plus interest from April 2, 2019 at a per diem

rate of $45.66, plus additional amounts shown to be due plus legal costs.

                                            COUNT III

                      Carpenters Combined Funds, Inc. v. William E. Buckley

                             State Common Law Conversion Action

                28.      The averments contained in paragraphs 1 through 9 of this Complaint are

hereby incorporated by reference herein. The Court has supplemental jurisdiction of the claim

set forth in this Count pursuant to 28 U.S.C. § 1367.
          Case 2:19-cv-00371-DSC Document 1 Filed 04/03/19 Page 7 of 8



               29.    Pursuant to such Agreement, Contractor withheld monies from its

employees' wages for union dues and legislative funds that were required to be remitted to the

Funds.

               30.    In violation of such Agreement, Contractor failed to remit such deductions

for union dues and legislative funds to the Funds.

               31.    At all times relevant to this action, Defendant W. Buckley had the

authority and the responsibility to remit such employee wage withholdings to the Funds.

               32.    At all times material, Defendant W. Buckley exercised dominion and

control over the estimated employee wage withholdings totaling $9,660.74, and authorized

and/or permitted such monies to be used to pay other obligations of Contractor.

               33.    Contractor is obligated to submit to the Funds its March 2019 reports with

payments by April 30, 2019 and all future reports with payment by the 30th of the month

following the month in which the work is performed. The Funds estimate that the wage

withholdings in each such monthly report will total at least $2,400.00.

               34.    Based upon the foregoing, Defendant, W. Buckley intentionally converted

such monies that were rightfully due and payable to the Funds.

               35.    The Funds are also entitled to receive from Defendant, W. Buckley

interest through April 2, 2019 on such late payments of $5,618.47, plus additional interest from

April 2, 2019 of $3.97 per day.

               WHEREFORE, the Funds demand entry of a judgment in its favor and against

William E. Buckley in the amount of $15,279.21 plus additional interest from April 2, 2019, plus

additional amounts shown to be due, plus costs of suit.
            Case 2:19-cv-00371-DSC Document 1 Filed 04/03/19 Page 8 of 8



                                       TUCKER ARENSBERG, P.C.


                                       s/Neil J. Gregorio
                                       Neil J. Gregorio, Esquire
                                       PA I.D. #90859
                                       Jeffrey J. Leech, Esquire
                                       PA I.D. #19814
                                       Ian M. Grecco, Esquire
                                       PA I.D. #324372

                                       1500 One PPG Place
                                       Pittsburgh, PA 15222
                                       (412) 566-1212
                                       Attorneys for Plaintiff,
                                       Carpenters Combined Funds, Inc.
Lit-5117717.1:010342-175115
